DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,055,715 B1 Grassadonia et al. in view of US 2016/0012465 A1 Sharp.

Regarding claim 1, Grassadonia teaches a method (Grassadonia Abstract, The present technology provides a payment service for providing financial transactions), comprising: providing a hardware processor of a Point-Of-Sale (POS) terminal executable instructions from a non-transitory computer-readable storage medium of the POS terminal cause the hardware processor to execute the executable instructions and perform processing (Grassadonia Col. 20, Lns. 37-67, the instructions may be found on a memory and executed with a processor of a POS system) comprising: providing, an interface that is processed on the POS terminal for a cryptocurrency transaction by using an (Grassadonia Fig. 3, the entire process may be accomplished with applications present on the devices) and exposing, by the API, a cryptocurrency exchange interface from within an existing operating-facing interface of the POS terminal for a government-backed currency transaction, wherein providing further includes modifying the existing operator-facing interface of the POS terminal as the interface, the interface processes the API (Grassadonia Col. 2, Lns. 40-47 The disclosed technology addresses the need in the art for a payment service capable of accepting a greater diversity of currencies including fiat currencies (US dollars, Euro, Rupee, etc.), and non-fiat currencies including virtual currencies including cryptocurrencies (bitcoin, ether, etc.), commercial paper (loans, contracts, forms, etc.), and securities (stocks, bonds, derivatives, etc.), than a traditional payment system in a transaction between a customer and a merchant; Col. 2, Lns. 62-65, Specifically, the present technology permits a first party to pay in any currency, while permitting the second party to be paid in any currency; Col. 3, Lns. 54-65, updating the current POS system to integrate the new application within the currently enable interface); and exposes the cryptocurrency exchange interface from within a modified interface representing the interface with the API and the existing operating-facing interface, wherein the modified interface comprising two selectable options when a payment for the cryptocurrency transaction is due, the first selectable option activates a transaction manager for conventional processing of the payment and the second selectable option activates the cryptocurrency exchange interface, (Grassadonia Fig. 1B, it is shown that the user may send payment information, and then a payment service is determined, whether that is traditional money or cryptocurrency, that information is chosen and authorized by the user over a network; this network is found to be within an operating facing interface with the user; Col. 10-11); interacting, with a cryptocurrency exchange using the cryptocurrency exchange interface integrated within the modified interface on the POS terminal during the cryptocurrency transaction using the API (Grassadonia Col. 8, Lns. 1-4, automatic transactions can be further defined by an exchange rate between the cryptocurrency and the fiat currency such that transactions to buy or sell cryptocurrency can occur when exchange rates are favorable); creating a unique transaction account for the cryptocurrency transaction as a POS account associated with POS terminal of the retailer for the cryptocurrency transaction and the unique transaction account is created with the cryptocurrency exchange for verification by the cryptocurrency transaction manager and tracing to the POS terminal (Grassadonia Col. 5, Lns. 58-65, verification and validation of transactions using crypto ledgers; Figs. 1A-1B, each customer has their own payment and crypto accounts, each merchant contains profiles and the payment service is a third party to manage, maintain and transfer funds into separate currency types, and may record the specific transaction with specific merchant and customer throughout the entire transaction; Col. 12, Lns. 50-65, is able to teach the tracking of cryptocurrency retailers to customers, and throughout the transactions are tracked using private blockchain accounts; Col. 5, Lns. 20-40, the transaction is described between accounts of the user and merchant, and each individual account is capable of communication with a variety of banks over their computer networks). Grassadonia fails to explicitly disclose and causing a printer of the POS terminal to print a receipt for the cryptocurrency transaction, the receipt comprising a type of cryptocurrency purchased, if any, during the cryptocurrency transaction, an amount of funds received for any purchase in a designated government-backed currency, and a unique account number for the unique transaction account; wherein the POS terminal is an Automated Teller Machine (ATM). Sharp is in the field of point of sale systems (Sharp Abstract, A system for performing various methods of sending, receiving, distributing, and utilizing funds and/or credits is disclosed) and teaches causing a printer of the POS terminal to print a receipt for the cryptocurrency transaction, the receipt comprising a type of cryptocurrency purchased, if any, during the cryptocurrency transaction, an amount of funds received for any purchase in a designated government-backed currency, and a unique account number for the unique transaction account (Sharp Para. [0177] the self-service kiosk may include printing means; Para. [0181] receipt includes information about the transaction); wherein the POS terminal is an Automated Teller Machine (ATM) (Sharp Para. [0552] the kiosk may be an ATM; Para. [1104] the point of sale may comprise a kiosks, which may be an ATM). It would have been obvious (Sharp Para. [0016] While some embodiments may be often described herein with references to a gift card, system, card-dispensing self-service kiosk, vendor participation system and/or service for improving vendor market opportunities; Para. [0177] the printing means may be configured to print image data onto the one or more card blanks, wherein the one or more card blanks are configured to be printed on using the printing means. According to some embodiments, the printing means may be configured to print and deliver to the second user, an article selected from one or more of the following group: a ticket, a pass, a coupon, a redemption code, a gift card, a voucher, a lottery ticket, a pawn or loan ticket, a receipt).

Regarding claim 2, modified Grassadonia teaches the method of claim 1 further comprising, interacting, with a payment processing server during the government-backed currency transaction (Grassadonia Col. 3, Lns. 41-48, FIG. 1A illustrates an example environment 100 that includes merchant 102 that conducts transactions with customer 104 (or “user 104”) for items 106 offered by the merchant 102. FIG. 1 also illustrates a payment service system 108 (also referred to as “payment service”), coupled to merchant point of sale (POS) device 105 and customer device 103 via a network 110, to authorize payment instruments of customer 104; Fig. 1A payment service element 108 interacts with merchant transaction 114).

Regarding claim 3, modified Grassadonia teaches the method of claim 2 further comprising, interacting, with the payment processing server during the cryptocurrency transaction (Grassadonia Col. 3, Lns. 41-48, FIG. 1A illustrates an example environment 100 that includes merchant 102 that conducts transactions with customer 104 (or “user 104”) for items 106 offered by the merchant 102. FIG. 1 also illustrates a payment service system 108 (also referred to as “payment service”), coupled to merchant point of sale (POS) device 105 and customer device 103 via a network 110, to authorize payment instruments of customer 104; Fig. 1A payment service element 108 interacts with customer transaction 118).

Regarding claim 4, modified Grassadonia teaches the method of claim 1 further comprising, interacting, with a financial institution server during the government-backed currency transaction (Grassadonia Col. 3, Lns. 41-48, FIG. 1A illustrates an example environment 100 that includes merchant 102 that conducts transactions with customer 104 (or “user 104”) for items 106 offered by the merchant 102. FIG. 1 also illustrates a payment service system 108 (also referred to as “payment service”), coupled to merchant point of sale (POS) device 105 and customer device 103 via a network 110, to authorize payment instruments of customer 104; Fig. 1A POS 105 interacts with merchant financial institution 140).

Regarding claim 5, modified Grassadonia teaches the method of claim 4 further comprising, interacting, with the financial institution server during the cryptocurrency transaction (Grassadonia Col. 3, Lns. 41-48, FIG. 1A illustrates an example environment 100 that includes merchant 102 that conducts transactions with customer 104 (or “user 104”) for items 106 offered by the merchant 102. FIG. 1 also illustrates a payment service system 108 (also referred to as “payment service”), coupled to merchant point of sale (POS) device 105 and customer device 103 via a network 110, to authorize payment instruments of customer 104; Fig. 1A POS 105 interacts with customer cryptocurrency network 145).

Regarding claim 6, modified Grassadonia teaches the method of claim 1 further comprising, a Quick Response (QR) code as a unique reference to the unique transaction account created for the cryptocurrency transaction (Grassadonia Col. 13, Lns. 61-67, This information is sent to payment service 108. Payment service 108 can communicate (406) customer 104's alias to POS device 105 where it is displayed for selection by merchant 102 when merchant is ready to conduct a transaction with customer 104. In some embodiments, the alias can be a machine-readable code, such as a QR code; Col. 14, Lns. 3-7, In some embodiments, mobile device can send a message to POS device over a Wide Area Network or through an intermediary. Such message can take any form, including a text message that identifies the customer via an alias, and declares a desire to pay using cryptocurrency). Grassadonia fails to explicitly disclose printing, by a printer of the POS terminal. Sharp teaches printing, by a printer of the POS terminal (Sharp [0222] According to some embodiments, the method may comprise the step of printing all portions of the indicia on a card blank. According to some embodiments, the card blank may comprise a template having template indicia thereon. According to some embodiments, the card blank may comprise a template having template indicia already thereon. According to some embodiments, the card blank may comprise a designated printing area. According to some embodiments, the card blank may comprise one or more of the group consisting of:…the indicia may comprise at least one of the group consisting of: a message [41], a design [42], a stock image [38], a user name [47], a 1D barcode, a 2D barcode, a data matrix code, a QR code). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the QR code of Grassadonia with the printing of Sharp. The motivation for doing so would be to provide the interaction of selling and buying at a self-sufficient kiosk with the ability to print any of the desired information with the ability to be transferred to a second user at a different location (Sharp Para. [0016] While some embodiments may be often described herein with references to a gift card, system, card-dispensing self-service kiosk, vendor participation system and/or service for improving vendor market opportunities; Para. [0177] the printing means may be configured to print image data onto the one or more card blanks, wherein the one or more card blanks are configured to be printed on using the printing means. According to some embodiments, the printing means may be configured to print and deliver to the second user, an article selected from one or more of the following group: a ticket, a pass, a coupon, a redemption code, a gift card, a voucher, a lottery ticket, a pawn or loan ticket, a receipt).

Regarding claim 7, modified Grassadonia teaches the method of claim 6 further comprising, scanning, by a scanner of the POS terminal, the QR code and responsive to information encoded in the QR code dispensing government-backed currency, by a currency dispenser of the POS terminal, for completing the cryptocurrency transaction (Grassadonia Col. 11, Lns. 4-18, In some embodiments, payment application 210 can also provide an option to select (307) an alias from a list of previously used aliases or to provide an alias to be used in conducting the transaction. In some embodiments, the alias can be a machine-readable code, such as a QR code, that can be used to identify the customer. In some embodiments, the alias is registered as part of customer profile 132 such that the customer profile can be identified from the alias, or the alias in combination with another item of information such as a customer device-identifying attribute. In some embodiments, the alias can be conceived and used for the first time in a given transaction. In some embodiments, an alias can be reused for a specific merchant, unless the customer selects to provide a new alias to that merchant; Col. 13, Lns. 61-67, This information is sent to payment service 108. Payment service 108 can communicate (406) customer 104's alias to POS device 105 where it is displayed for selection by merchant 102 when merchant is ready to conduct a transaction with customer 104. In some embodiments, the alias can be a machine-readable code, such as a QR code).

Regarding claim 8, modified Grassadonia teaches the method of claim 1, wherein interacting further includes scanning, by a scanner of the POS terminal, a Quick Response (QR) code representing a cryptocurrency account address of a customer identifying a location for transferring an amount of cryptocurrency that is being purchased by the customer during the cryptocurrency transaction (Grassadonia Col. 11, Lns. 4-18, In some embodiments, payment application 210 can also provide an option to select (307) an alias from a list of previously used aliases or to provide an alias to be used in conducting the transaction. In some embodiments, the alias can be a machine-readable code, such as a QR code, that can be used to identify the customer. In some embodiments, the alias is registered as part of customer profile 132 such that the customer profile can be identified from the alias, or the alias in combination with another item of information such as a customer device-identifying attribute. In some embodiments, the alias can be conceived and used for the first time in a given transaction. In some embodiments, an alias can be reused for a specific merchant, unless the customer selects to provide a new alias to that merchant; Col. 13, Lns. 61-67, This information is sent to payment service 108. Payment service 108 can communicate (406) customer 104's alias to POS device 105 where it is displayed for selection by merchant 102 when merchant is ready to conduct a transaction with customer 104.In some embodiments, the alias can be a machine-readable code, such as a QR code).

Regarding claim 9, modified Grassadonia teaches the method of claim 1, wherein interacting further includes presenting through the interface a Quick Response (QR) code representing a cryptocurrency account address that a mobile device of a customer is to scan for transferring an amount of cryptocurrency when the customer is selling the cryptocurrency during the cryptocurrency transaction (Grassadonia Col. 11, Lns. 4-18, In some embodiments, payment application 210 can also provide an option to select (307) an alias from a list of previously used aliases or to provide an alias to be used in conducting the transaction. In some embodiments, the alias can be a machine-readable code, such as a QR code, that can be used to identify the customer. In some embodiments, the alias is registered as part of customer profile 132 such that the customer profile can be identified from the alias, or the alias in combination with another item of information such as a customer device-identifying attribute. In some embodiments, the alias can be conceived and used for the first time in a given transaction. In some embodiments, an alias can be reused for a specific merchant, unless the customer selects to provide a new alias to that merchant; Col. 13, Lns. 61-67, This information is sent to payment service 108. Payment service 108 can communicate (406) customer 104's alias to POS device 105 where it is displayed for selection by merchant 102 when merchant is ready to conduct a transaction with customer 104.In some embodiments, the alias can be a machine-readable code, such as a QR code).

Regarding claim 10, modified Grassadonia teaches the method of claim 1, wherein interacting further includes interacting, by the POS terminal, with a currency acceptor of the POS terminal to accept government-backed currency as funds deposited into the POS terminal when a customer is buying cryptocurrency during the cryptocurrency transaction (Grassadonia Col. 4, Lns. 18-23, As used herein, a transaction may include a financial transaction for the acquisition of item(s) that is conducted between customer 104 and merchant 102. For example, when paying for a transaction, customer 104 can provide the amount that is due to the merchant using cash or other payment instrument 112 (e.g., a debit card, a credit card, a stored-value or gift card, a check, through an electronic payment application on device 103 carried by the customer, or the like). The merchant can interact with POS device 105 to process the transactions, such as by inputting (e.g., manually, via a magnetic card reader, NFV reader, or an RFID reader, etc.) identifiers associated with payment instrument 112).

Regarding claim 11, modified Grassadonia teaches the method of claim 1, wherein interacting further includes interacting, by the POS terminal, with a card reader of the POS terminal to obtain payment information from a payment card inserted into the card reader for obtaining funds when a customer is buying cryptocurrency using the payment card during the cryptocurrency transaction (Grassadonia Col. 4, Lns. 18-23, As used herein, a transaction may include a financial transaction for the acquisition of item(s) that is conducted between customer 104 and merchant 102. For example, when paying for a transaction, customer 104 can provide the amount that is due to the merchant using cash or other payment instrument 112 (e.g., a debit card, a credit card, a stored-value or gift card, a check, through an electronic payment application on device 103 carried by the customer, or the like). The merchant can interact with POS device 105 to process the transactions, such as by inputting (e.g., manually, via a magnetic card reader, NFV reader, or an RFID reader, etc.) identifiers associated with payment instrument 112; Fig. 1A, shows the merchant accepting payment from customer and can accept paper money converted from crypto).

Regarding claim 12, modified Grassadonia teaches the method of claim 11, wherein interacting further includes interacting, by the POS terminal, with a financial institution to transfer the funds from a bank account of the customer to an account of the cryptocurrency exchange for buying the cryptocurrency, (Grassadonia Col. 4, Lns. 18-23, As used herein, a transaction may include a financial transaction for the acquisition of item(s) that is conducted between customer 104 and merchant 102. For example, when paying for a transaction, customer 104 can provide the amount that is due to the merchant using cash or other payment instrument 112 (e.g., a debit card, a credit card, a stored-value or gift card, a check, through an electronic payment application on device 103 carried by the customer, or the like). The merchant can interact with POS device 105 to process the transactions, such as by inputting (e.g., manually, via a magnetic card reader, NFV reader, or an RFID reader, etc.) identifiers associated with payment instrument 112; Fig. 1A, 140 and 145 are payment bank information from crypto and real world banks).

Regarding claim 13, Grassadonia teaches a method (Grassadonia Abstract, The present technology provides a payment service for providing financial transactions), comprising: providing a hardware processor of a Point-Of-Sale (POS) terminal executable instructions from a non-transitory computer-readable storage medium of the POS terminal cause the hardware processor to execute the executable instructions and perform processing (Grassadonia Col. 20, Lns. 37-67, the instructuions may be found on a memory and executed with a processor of a POS system) comprising: providing, first options on the POS terminal for processing first transactions relevant to purchasing items or  that is modified within an Application Programming Interface (API) that interacts with a cryptocurrency exchange interface for second options provided within the modified interface, wherein the modified interface comprising two selectable options when a payment for the cryptocurrency transaction is due, the first selectable option activates a transaction manager for conventional processing of the payment and the second selectable option activates the cryptocurrency exchange interface, wherein when the second selectable option is activated a cryptocurrency transaction manager associated with the cryptocurrency exchange interface is also activated (Grassadonia Col. 2, Lns. 40-47 The disclosed technology addresses the need in the art for a payment service capable of accepting a greater diversity of currencies including fiat currencies (US dollars, Euro, Rupee, etc.), and non-fiat currencies including virtual currencies including cryptocurrencies (bitcoin, ether, etc.), commercial paper (loans, contracts, forms, etc.), and securities (stocks, bonds, derivatives, etc.), than a traditional payment system in a transaction between a customer and a merchant; Col. 2, Lns. 62-65, Specifically, the present technology permits a first party to pay in any currency, while permitting the second party to be paid in any currency; Col. 3, Lns. 54-65, updating the current POS system to integrate the new application within the currently enable interface; Fig. 1B, it is shown that the user may send payment information, and then a payment service is determined, whether that is traditional money or cryptocurrency, that information is chosen and authorized by the user over a network; this network is found to be within an operating facing interface with the user; Col. 10-11); providing, the second options on the POS terminal within the modified interface when the second selectable option is activated for processing second transactions relevant to purchasing or selling cryptocurrency using the API interfaced to the existing operator-facing interface of the POS terminal and the cryptocurrency exchange interface through the cryptocurrency transaction manager (Grassadonia Col. 2, Lns. 40-47 The disclosed technology addresses the need in the art for a payment service capable of accepting a greater diversity of currencies including fiat currencies (US dollars, Euro, Rupee, etc.), and non-fiat currencies including virtual currencies including cryptocurrencies (bitcoin, ether, etc.), commercial paper (loans, contracts, forms, etc.), and securities (stocks, bonds, derivatives, etc.), than a traditional payment system in a transaction between a customer and a merchant; Col. 2, Lns. 62-65, Specifically, the present technology permits a first party to pay in any currency, while permitting the second party to be paid in any currency; Fig. 3, the entire process may be accomplished with applications present on the devices); accessing, a currency acceptor or a card reader of the POS terminal to receive funds during a particular second transaction that is a cryptocurrency buy transaction (Grassadonia Col. 3, Lns. 41-48, FIG. 1A illustrates an example environment 100 that includes merchant 102 that conducts transactions with customer 104 (or “user 104”) for items 106 offered by the merchant 102. FIG. 1 also illustrates a payment service system 108 (also referred to as “payment service”), coupled to merchant point of sale (POS) device 105 and customer device 103 via a network 110, to authorize payment instruments of customer 104; Fig. 1A payment service element 108 interacts with customer transaction 118); displaying, a cryptocurrency account address on a display of the POS terminal during a different second transaction that is a cryptocurrency sell transaction, the cryptocurrency account address identifying a location where cryptocurrency is to be transferred to complete the cryptocurrency sell transaction (Grassadonia Col. 11, Lns. 4-18, In some embodiments, payment application 210 can also provide an option to select (307) an alias from a list of previously used aliases or to provide an alias to be used in conducting the transaction. In some embodiments, the alias can be a machine-readable code, such as a QR code, that can be used to identify the customer. In some embodiments, the alias is registered as part of customer profile 132 such that the customer profile can be identified from the alias, or the alias in combination with another item of information such as a customer device-identifying attribute. In some embodiments, the alias can be conceived and used for the first time in a given transaction. In some embodiments, an alias can be reused for a specific merchant, unless the customer selects to provide a new alias to that merchant; Col. 13, Lns. 61-67, This information is sent to payment service 108. Payment service 108 can communicate (406) customer 104's alias to POS device 105 where it is displayed for selection by merchant 102 when merchant is ready to conduct a transaction with customer 104. In some embodiments, the alias can be a machine-readable code, such as a QR code); creating a unique transaction account for the cryptocurrency transaction as a POS account for the POS terminal of the retailer for the cryptocurrency transaction and the unique transaction account is created with the cryptocurrency exchange for verification by the cryptocurrency transaction manager and tracing to the POS terminal (Grassadonia Col. 5, Lns. 58-65, verification and validation of transactions using crypto ledgers; Figs. 1A-1B, each customer has their own payment and crypto accounts, each merchant contains profiles and the payment service is a third party to manage, maintain and transfer funds into separate currency types, and may record the specific transaction with specific merchant and customer throughout the entire transaction; Col. 12, Lns. 50-65, is able to teach the tracking of cryptocurrency retailers to customers, and throughout the transactions are tracked using private blockchain accounts; Col. 5, Lns. 20-40, the transaction is described between accounts of the user and merchant, and each individual account is capable of communication with a variety of banks over their computer networks).  Grassadonia fails to explicitly disclose causing a printer of the POS terminal to print a receipt for the cryptocurrency transaction, the receipt comprising a type of cryptocurrency purchased, if any, during the cryptocurrency transaction, an amount of funds received for any purchase in a designated government-backed currency, and a unique account number for the unique (Sharp Para. [0177] the self-service kiosk may include printing means; Para. [0181] receipt includes information about the transaction); wherein the POS terminal is an ATM (Sharp Para. [0552] the kiosk may be an ATM; Para. [1104] the point of sale may comprise a kiosks, which may be an ATM). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the POS method of Grassadonia with the printing and ATM of Sharp. The motivation for doing so would be to provide the interaction of selling and buying at a self-sufficient kiosk with the ability to print any of the desired information (Sharp Para. [0016] While some embodiments may be often described herein with references to a gift card, system, card-dispensing self-service kiosk, vendor participation system and/or service for improving vendor market opportunities; Para. [0177] the printing means may be configured to print image data onto the one or more card blanks, wherein the one or more card blanks are configured to be printed on using the printing means. According to some embodiments, the printing means may be configured to print and deliver to the second user, an article selected from one or more of the following group: a ticket, a pass, a coupon, a redemption code, a gift card, a voucher, a lottery ticket, a pawn or loan ticket, a receipt).

Regarding claim 14, modified Grassadonia teaches the method of claim 13 further comprising, by the executable instructions, with at least one cryptocurrency exchange during processing of the second transactions using the API that interacts with the cryptocurrency exchange interface  (Grassadonia Col. 8, Lns. 1-4, automatic transactions can be further defined by an exchange rate between the cryptocurrency and the fiat currency such that transactions to buy or sell cryptocurrency can occur when exchange rates are favorable; Fig. 3, the entire process may be accomplished with applications present on the devices).

Regarding claim 15, modified Grassadonia teaches the method of claim 13 further comprising, a Quick Response (QR) code of the POS terminal that is subsequently scanned by a scanner of the POS terminal when the cryptocurrency sell transaction is completed and that causes a currency dispenser of the POS terminal to dispense government-backed currency in an amount identified by the cryptocurrency sell transaction (Grassadonia Col. 11, Lns. 4-18, In some embodiments, payment application 210 can also provide an option to select (307) an alias from a list of previously used aliases or to provide an alias to be used in conducting the transaction. In some embodiments, the alias can be a machine-readable code, such as a QR code, that can be used to identify the customer. In some embodiments, the alias is registered as part of customer profile 132 such that the customer profile can be identified from the alias, or the alias in combination with another item of information such as a customer device-identifying attribute. In some embodiments, the alias can be conceived and used for the first time in a given transaction. In some embodiments, an alias can be reused for a specific merchant, unless the customer selects to provide a new alias to that merchant; Col. 13, Lns. 61-67, This information is sent to payment service 108. Payment service 108 can communicate (406) customer 104's alias to POS device 105 where it is displayed for selection by merchant 102 when merchant is ready to conduct a transaction with customer 104. In some embodiments, the alias can be a machine-readable code, such as a QR code). Grassadonia fails to explicitly disclose printing a Quick Response (QR) code from a printer of the POS terminal. Sharp teaches printing a Quick Response (QR) code from a printer of the POS terminal (Sharp [0222] According to some embodiments, the method may comprise the step of printing all portions of the indicia on a card blank. According to some embodiments, the card blank may comprise a template having template indicia thereon. According to some embodiments, the card blank may comprise a template having template indicia already thereon. According to some embodiments, the card blank may comprise a designated printing area. According to some embodiments, the card blank may comprise one or more of the group consisting of:…the indicia may comprise at least one of the group consisting of: a message [41], a design [42], a stock image [38], a user name [47], a 1D barcode, a 2D barcode, a data matrix code, a QR code). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the QR code of Grassadonia with the printing of Sharp. The motivation for doing so would be to provide the interaction of selling and buying at a self-sufficient kiosk with the ability to print any of the desired information with the ability to be transferred to a second user at a different location (Sharp Para. [0016] While some embodiments may be often described herein with references to a gift card, system, card-dispensing self-service kiosk, vendor participation system and/or service for improving vendor market opportunities; Para. [0177] the printing means may be configured to print image data onto the one or more card blanks, wherein the one or more card blanks are configured to be printed on using the printing means. According to some embodiments, the printing means may be configured to print and deliver to the second user, an article selected from one or more of the following group: a ticket, a pass, a coupon, a redemption code, a gift card, a voucher, a lottery ticket, a pawn or loan ticket, a receipt).

Regarding claim 16, modified Grassadonia teaches the method of claim 13, wherein providing the second options further include exposing cryptocurrency transaction types available for processing with a cryptocurrency exchange in the modified interface presented on the POS terminal (Grassadonia Col. 12, Lns. 8-17, The merchant can choose which currency they would like to receive deposits in. The merchant POS 105 user interface can provide the merchant options: 1) auto-convert the cryptocurrency to USD or 2) invest in the cryptocurrency. If the second option is chosen and the merchant does not have a cryptocurrency wallet, payment service 108 will auto-create cryptocurrency ledger 207 for the merchant. In some embodiments, this user interface can be bypassed when merchant 130 specifies that merchant 102 is not interested in receiving virtual currency; Fig. 9, shows the program interface).

Regarding claim 17, modified Grassadonia teaches the method of claim 16, wherein exposing further includes interacting, by the POS terminal, with the cryptocurrency exchange through the API (Grassadonia Col. 9, Lns. 29-33, Application 210 can be a customer facing application provided by payment service 108, or that is configured to access customer profile 132 through use of one or more APIs provided by payment service).

Regarding claim 18, modified Grassadonia teaches the method of claim 13, wherein accessing further includes receiving deposited government-backed currency inserted into the currency acceptor as the funds or obtaining payment information from a payment card inserted into the card reader for identifying where the funds are to be obtained (Grassadonia Col. 4, Lns. 18-23, As used herein, a transaction may include a financial transaction for the acquisition of item(s) that is conducted between customer 104 and merchant 102. For example, when paying for a transaction, customer 104 can provide the amount that is due to the merchant using cash or other payment instrument 112 (e.g., a debit card, a credit card, a stored-value or gift card, a check, through an electronic payment application on device 103 carried by the customer, or the like). The merchant can interact with POS device 105 to process the transactions, such as by inputting (e.g., manually, via a magnetic card reader, NFV reader, or an RFID reader, etc.) identifiers associated with payment instrument 112; Fig. 1A, shows the merchant accepting payment from customer and can accept paper money converted from crypto).

Regarding claim 19, Grassadonia teaches a Point-Of-Sale (POS) terminal (Grassadonia Abstract, The present technology provides a payment service for providing financial transactions), comprising: a processor (Grassadonia Col. 21, Lns. 4-9, Processor 710 can include any general purpose processor and a hardware service or software service, such as services 732, 734, and 736 stored in storage device 730, configured to control processor 710 as well as a special-purpose processor where software instructions are incorporated into the actual processor design);  a non-transitory computer-readable storage medium comprising executable instructions representing a transaction manager and a cryptocurrency transaction manager (Grassadonia Col. 20, Lns. 37-67, the instructions may be found on a memory and executed with a processor of a POS system); and the transaction manager executed by the processor from the non- transitory computer-readable storage medium causing the processor to perform processing (Grassadonia Col. 20, Lns. 37-67, the instructions may be found on a memory and executed with a processor of a POS system) comprising: performing government-backed currency transactions using a modified interface comprising an existing operator-facing interface of the POS terminal and Application Programming Interface (API) that interacts from within the modified interface with a cryptocurrency exchange interface, wherein the modified interface comprising two selectable options when a payment for a given transaction is due, the first selectable option activates the transaction manager for conventional processing of the payment and the second selectable option activates the cryptocurrency exchange interface, wherein the second selectable option is activated causing activation of the cryptocurrency transaction manager associated with the cryptocurrency exchange interface (Grassadonia Col. 3, Lns. 54-65, updating the current POS system to integrate the new application within the currently enable interface; Col. 9, Lns. 29-33, Application 210 can be a customer facing application provided by payment service 108, or that is configured to access customer profile 132 through use of one or more APIs provided by payment service; Fig. 1B, it is shown that the user may send payment information, and then a payment service is determined, whether that is traditional money or cryptocurrency, that information is chosen and authorized by the user over a network; this network is found to be within an operating facing interface with the user; Col. 10-11); and the cryptocurrency transaction manager executed by the processor from the non-transitory computer-readable storage medium causing the processor to perform processing comprising: (Grassadonia Col. 3, Lns. 41-48, FIG. 1A illustrates an example environment 100 that includes merchant 102 that conducts transactions with customer 104 (or “user 104”) for items 106 offered by the merchant 102. FIG. 1 also illustrates a payment service system 108 (also referred to as “payment service”), coupled to merchant point of sale (POS) device 105 and customer device 103 via a network 110, to authorize payment instruments of customer 104; Fig. 1A payment service element 108 interacts with customer transaction 118; Fig 8 and 9 shows interface; Col. 20, Lns. 37-67, the instructions may be found on a memory and executed with a processor of a POS system) performing a cryptocurrency buy transaction using the API that interacts with the existing operator-facing interface and the cryptocurrency exchange interface of a cryptocurrency exchange (Grassasonia Fig. 3, the entire process may be accomplished with applications present on the devices; Col. 3, Lns. 54-65, updating the current POS system to integrate the new application within the currently enable interface); performing a cryptocurrency sell transaction using the API that interacts with the existing operator-facing interface and the cryptocurrency exchange interface of the cryptocurrency exchange (Grassadonia Col. 8, Lns. 1-4, automatic transactions can be further defined by an exchange rate between the cryptocurrency and the fiat currency such that transactions to buy or sell cryptocurrency can occur when exchange rates are favorable; Col. 3, Lns. 54-65, updating the current POS system to integrate the new application within the currently enable interface); creating a unique transaction account for the cryptocurrency transaction as a POS account for the POS terminal of the retailer for the cryptocurrency transaction and the unique transaction account created with the cryptocurrency exchange for verification by the cryptocurrency transaction manager and tracing to the POS terminal (Grassadonia Col. 5, Lns. 58-65, verification and validation of transactions using crypto ledgers; Figs. 1A-1B, each customer has their own payment and crypto accounts, each merchant contains profiles and the payment service is a third party to manage, maintain and transfer funds into separate currency types, and may record the specific transaction with specific merchant and customer throughout the entire transaction; Col. 12, Lns. 50-65, is able to teach the tracking of cryptocurrency retailers to customers, and throughout the transactions are tracked using private blockchain accounts; Col. 5, Lns. 20-40, the transaction is described between accounts of the user and merchant, and each individual account is capable of communication with a variety of banks over their computer networks). Grassadonia fails to explicitly disclose causing a printer of the POS terminal to print a receipt for the cryptocurrency transaction, the receipt comprising a type of cryptocurrency purchased, if any, during the cryptocurrency transaction, an amount of funds received for any purchase in a designated government-backed currency, and a unique account number for the unique transaction account; wherein the POS (Sharp Para. [0177] the self-service kiosk may include printing means; Para. [0181] receipt includes information about the transaction); wherein the POS terminal is an Automated Teller Machine (ATM) (Sharp Para. [0552] the kiosk may be an ATM; Para. [1104] the point of sale may comprise a kiosks, which may be an ATM). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the POS method of Grassadonia with the printing and ATM of Sharp. The motivation for doing so would be to provide the interaction of selling and buying at a self-sufficient kiosk with the ability to print any of the desired information (Sharp Para. [0016] While some embodiments may be often described herein with references to a gift card, system, card-dispensing self-service kiosk, vendor participation system and/or service for improving vendor market opportunities; Para. [0177] the printing means may be configured to print image data onto the one or more card blanks, wherein the one or more card blanks are configured to be printed on using the printing means. According to some embodiments, the printing means may be configured to print and deliver to the second user, an article selected from one or more of the following group: a ticket, a pass, a coupon, a redemption code, a gift card, a voucher, a lottery ticket, a pawn or loan ticket, a receipt).


Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. 
Regarding 103, Applicant points specifically to the creation of a unique transaction account wallet for the POS account of the POS terminal, which allows each transaction to be linked and traced directly to the POS terminal. Examiner points to Grassadonia Figs. 1A-1B, in which the merchant has specific profiles, the customer profiles and the payment processing service are all present, and when combined they create a unique transaction chain that are recorded on blockchain, they are capable of tracking that request throughout the entire payment process. Further, Col. 12, Lns. 50-65, is able to teach the tracking of cryptocurrency retailers to customers, and throughout the transactions are tracked using private blockchain accounts.  Lastly, Col. 5, Lns. 20-40, the transaction is described between accounts of the user and merchant, and each individual account is capable of communication with a variety of banks over their computer networks.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0356524 A1 Pennanen teaches a cryptocurrency point-of-sale (Abstract) and US 2016/0342976 A1 Davis teaches a POS system (Para. [0049]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687